United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1800
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Octavio Huerta-Medina,                  *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: September 7, 2011
                                Filed: September 9, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Octavio Huerta-Medina pleaded guilty to attempting to assault, impede, and
injure a federal officer engaged in his official duties, a violation of 18 U.S.C.
§ 111(a)(1) and (b). According to undisputed portions of the presentence report,
Huerta-Medina was driving his vehicle with his pregnant girlfriend and a young child
as passengers, when law enforcement officers attempted to execute arrest warrants on
him. Huerta-Medina then rammed his vehicle into a police car, drove off at high
speed, struck a bystander’s vehicle, drove into oncoming lanes of traffic, and
ultimately collided with the victim-FBI agent’s vehicle. The District Court1 sentenced
him to 70 months in prison. On appeal, his counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), seeking to withdraw and arguing that the District
Court erred by (1) applying enhancements under both U.S.S.G. § 2A2.2(b)(6) and
§ 3A1.2(c)(1) and (2) applying an enhancement for reckless endangerment during
flight based on the same conduct encompassed in the offense Guideline, see U.S.S.G.
§ 3C1.2, comment. (n.1).

        We conclude that the District Court properly applied the Guidelines. See
United States v. Bates, 584 F.3d 1105, 1108 (8th Cir. 2009) (standard of review).
First, the Guidelines expressly required both a 2-level increase for Huerta-Medina’s
conviction under section 111(b), see U.S.S.G. § 2A2.2(b)(6), and an official-victim
enhancement, see U.S.S.G. § 2A2.2, comment. (n.4) (“If subsection (b)(6) applies,
§ 3A1.2 (Official Victim) also shall apply.”). Second, we conclude that the reckless-
endangerment enhancement was proper because Huerta-Medina endangered other
motorists and his own passengers during the car chase and that conduct was not the
same as his eventual assault of a federal officer. Cf. United States v. Miner, 108 F.3d
967, 970 (8th Cir.) (approving Chapter Three adjustments both for official victim,
based on defendant’s ramming his car into police roadblock, and for reckless
endangerment during flight, based on defendant’s conduct during car chase that
created risk of serious injury to other drivers and pedestrians), cert. denied, 522 U.S.
904 (1997).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issue. Accordingly, we grant counsel leave
to withdraw and we affirm the judgment of the District Court.
                      ______________________________


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                          -2-